

Exhibit 10.1(a)
 
INSTRUMENT AMENDING
 
LYONDELL CHEMICAL COMPANY
 
EXECUTIVE SUPPLEMENTARY SAVINGS PLAN
 


 
Lyondell Chemical Company hereby amends the Lyondell Chemical Company Executive
Supplementary Savings Plan (“Plan”), effective as of January 1, 2008, as
follows:
 
A new Section 8.2 is added to the Plan which shall read as follows:


If  Participant is a Key Employee, as defined in the Company’s Executive
Deferral Plan, entitled to payment of Benefits due to separation from service,
payment shall not begin until six (6) months following the Key Employee’s
separation from service; provided, however, that this Section shall apply only
if the Company is a corporation any stock in which is publicly traded on an
established securities market or otherwise.


A new Section 13.4 is added to the Plan which shall read as follows:


Section 13.4           Effect of Legislation.
It is intended that the provisions of the Plan satisfy the requirements of Code
Section 409A and that the Plan be operated in a manner consistent with such
requirements to the extent applicable.  Therefore, the Administrative Committee
may make adjustments to the Plan and may construe the provisions of the Plan in
accordance with the requirements of Code Section 409A.  If any Plan provision
would result in imposition of an excise tax under Code Section 409A, the terms
of Code Section 409A shall apply and that Plan provision will be reformed to
avoid the excise tax.


IN WITNESS WHEREOF, the undersigned, being duly authorized on behalf of the
Company, has executed this Instrument on this 3rd day December, 2007.


ATTEST:                                                                           
LYONDELL CHEMICAL COMPANY






BY:   /s/ Mindy G.
Davidson                                            BY:            /s/ Dan F.
Smith
Assistant Secretary                                                            
Dan F. Smith
Chairman, President and
Chief Executive Officer